internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 5-plr-119712-98 date date legend agency partnership city city city address project general_partner plr-119712-98 general_partner general_partner general_partner a b c d e f i j k l dear this letter responds to your authorized representative’s letter dated a on behalf of partnership and agency requesting a ruling under sec_42 of the internal_revenue_code and sec_1_42-13 of the income_tax regulations to allow partnership and agency to correct an administrative error or omission in an allocation of low-income_housing_credit dollar amounts the internal_revenue_service district_office that will have examination jurisdiction over the partnership and the general partners is located in city the internal_revenue_service district_office that will have examination jurisdiction over the limited partners is located in city the relevant facts as represented in your submission is set forth below facts plr-119712-98 project is located at address as originally contemplated by partnership project consisted of b buildings containing c residential units upon that basis partnership first applied to agency in d for an allocation of dollar_figuree in low-income_housing tax_credits for project at the time of the application_for credits partnership was under the control of general_partner and general_partner original general partners on f agency issued a carryover allocation of d credits for project in the amount of dollar_figuree in d agency also assigned b building identification numbers bins one to each of project’s b anticipated buildings in accordance with partnership’s initial request the understanding that project would consist of b buildings was based upon initial design information the original general partners of partnership had received from project’s architect however before general_partner and general_partner current general partners came into partnership the original design was modified to contain i buildings there was no information conveyed to the current general partners by any prior general partners at the time the current general partners were admitted into partnership as to why partnership had redesigned i buildings while only requesting b bins in summary final resolution of project’s design occurred in j which was subsequent to the d carryover allocation and issuance of the b bins at the time the design plan was completed and approved by city and for some time thereafter the current general partners were unaware of the discrepancy between the number of buildings that had been approved by the local planning process ie i and the number of bins previously assigned to project it was not until k that the current general partners discovered that partnership had an insufficient number of bins this occurred when partnership submitted its placed_in_service package to agency subsequently partnership and agency attempted to resolve the problem informally but determined through advice of legal counsel in late l that pursuant to sec_1_42-13 the secretary's approval would be required to have the number of forms low-income_housing_credit allocation certifications issued that correspond to the actual number of buildings in project agency represents that it intended to make a project-based allocation to project pursuant to sec_42 and that the number of buildings in project was not material either to its initial reservation of credits or to its subsequent carryover allocation of the credit reserved agency also represents that the fact that project has i buildings rather than b does not affect the amount of the housing_credit_dollar_amount allocated to project the ranking of project agency's requirements for allocations or any other aspect of the carryover allocation for project ruling requested plr-119712-98 partnership and agency request the service to rule that agency can amend the d carryover allocation to include a bin for each of the b buildings added to project after the d carryover allocation was made as required under sec_1_42-13 of the regulations partnership and agency hereby agree to such conditions as the secretary considers appropriate if the above ruling_request is granted law and analysis under sec_42 of the code state and local housing_credit agencies may correct administrative errors and omissions concerning allocations and recordkeeping within a reasonable period of time after their discovery sec_1_42-13 of the regulations defines an administrative error or omission as a mistake that creates a document that inaccurately reflects the intent of the agency at the time the document is originally completed or if the mistake affects a taxpayer a document that inaccurately reflects the intent of the agency and the affected taxpayer at the time the document is originally completed sec_1_42-13 however provides that an administrative error or omission does not include a misinterpretation of the applicable rules and regulations under sec_42 partnership committed an administrative error when it failed to inform agency of the correct number of buildings in project we do not believe that this error was a misinterpretation of the applicable rules and regulations under sec_42 this error created a document ie carryover allocation that inaccurately reflects the intent of partnership and agency at the time the document was originally completed the intent of agency was to allocate the same amount of credit to project notwithstanding the number of buildings in project further the change does not affect the amount of housing_credit_dollar_amount allocated to project nor the ranking of project in agency's d allocation round nor any other aspect of the carryover allocation for project thus a correctable administrative error occurred in this situation under the represented facts the d carryover allocation is the credit allocating document under sec_1_42-13 the secretary must pre-approve a correction of an administrative error or omission if the correction is not made before the close of the calendar_year of the error or omission and the correction requires a numerical change to the credit_amount allocated to a building or project this correction would involve a numerical change to the credit_amount allocated to the b buildings that initially received bins after applying the relevant law and regulations to the facts submitted and the representations set forth above we rule as follows plr-119712-98 partnership committed an administrative error when it failed to inform agency of the correct number of buildings in project because of that administrative error the carryover allocation inaccurately reflects the intent of partnership and agency at the time the carryover allocation was made partnership and agency requested approval within a reasonable period of time after they became aware of the administrative error and agency will issue a bin for each of the b buildings added to project after the d carryover allocation was made to correct this administrative error agency must do the following amend the carryover allocation to include a bin for each of the b buildings added to project after the d carryover allocation was made on the amended carryover allocation agency should indicate that it is making the correction under sec_1_42-13 and sec_2 attach a copy of the amended carryover allocation to an amended form_8610 and file the amended form_8610 when completing the amended form_8610 agency should follow the specific instructions on the form_8610 under the heading amended reports no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the project qualifies for the low-income_housing_credit under sec_42 this ruling is directed only to partnership and agency sec_6110 provides that it may not be used or cited as precedent sincerely yours susan reaman susan reaman chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy
